Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
 
Status of Claims
Applicant’s amendment dated 10/12/21 has been entered. Claims 1, 18, and 22 have been amended. Claims 26-28 have been newly added. Claims 5, 6, 24, and 25 stand cancelled. This leaves claims 1-4, 6-23, and 26-28 currently pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 7-23, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims have been amended to recite that the bead of adhesive has a first width which ends such that the cross section of the  laminate across the full width of the adhesive consists of (i) the base layer, (ii) the adhesive, and (iii) the sacrificial polycarbonate layer. There does not appear to be support for this combination of limitations in the specification, specifically that the cross section across the full width of the bead may only or exclusively consist of the base layer, adhesive, and sacrificial layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 14, 15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding (US 3,858,242) in view of Delisle et al. (US 5,496,598).
Regarding claims 1, 7, 18, and 22-23, Gooding teaches a polycarbonate face shield (Gooding col. 2, ln 26-27) formed of two layers of polycarbonate spaced apart from each other to form an air gap (Gooding col. 2, ln 23-30). As one is in front of the other, and an air gap is formed, the outer one may be considered to be a “sacrificial” layer, and the inner one may be considered a “base” layer. Further, Gooding teaches an adhesive element in the form of a Gooding col. 2 , ln 23-30).
However, per Applicant’s arguments and Declaration, this spacer with adhesive does not “consist of” an adhesive as it has the additional element of the polycarbonate spacer within the adhesive. Further, Gooding is silent with respect to the adhesive being the same thickness as the air gap and to a cross section of at least a portion of the shield being the base layer/adhesive/sacrificial polycarbonate layer.
Gooding and Delisle are related in the field of multi-pane transparent panels with an air gap between the panes and a spacer to form that air gap. Delisle teaches spacing two sheets of transparent plastic (Delisle col. 3, ln 36-40) with a plastic spacer to reduce condensation on the interior of one of the panes (Delisle col. 4, ln 14-16) that is shaped such that there is good adhesion between the spacer and a sealant, such as polyurethane (Delisle col. 5, ln 4-11, 33-40), where the sealant binds both the spacer and panes together (Delisle col. 4, ln 27-35), such that there is a section at the outer edge which is only pane/adhesive/pane and yielding an air gap of a thickness with the urethane sealant (Delisle figs 2A,B items 50, 52, 60, 70, 72, and 84), noting that the sealant adhesive acts as a barrier layer to prevent moisture and gas permeation into the dead air space (Delisle col. 5, ln 4-11, 33-40). It would be obvious to one of ordinary skill in the art to modify the spacer of Gooding to be the spacer-with-seal combination of Delisle because this would provide the laminate of Gooding with the benefits of low vapor/gas permeation to the 
    PNG
    media_image1.png
    420
    520
    media_image1.png
    Greyscale

Further, this arrangement would yield the claimed base layer/adhesive (urethane sealant)/sacrificial layer at the outer edge of the panes where the air gap has the same defined thickness as the thickness of the adhesive seal (bead), see Annotated Fig 2A, above. Finally, this would constitute a method of forming a protective shield as each layer is provided and/or directly attached to the respective other layers.
Regarding claim 2, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding further teaches that the base layer may be a single pane (Gooding col. 2, ln 23-30).
Regarding claims 14 and 15, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding teaches a frame which extends around the polycarbonate sheets, like the claimed picture frame (Gooding fig 9, 12, items 50, 48).
Regarding claim 21, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding teaches that the frame further comprises a hinge formed of a slot with a pin which allows rotation (Gooding col. 2, ln 52-64), as shown by the Wikipedia entry for Hinge, subheading “barrel hinge”, previously provided

Claim 3, 4, 9-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Delisle, as above for claims 1 and 18, further in view of Ogura et al. (US 6,387,477), in view of Hydrosight “Acrylic vs. Polycarbonate: A Quantitative and Qualitative Comparison” (hereafter referred to as “Hydrosight”, previously provided),  in view of the product datasheet for Lexan™ polycarbonate (hereafter referred to as “Lexan”, previously provided) and as evidenced by the Tech Brief for Palsun® Monolythic Polycarbonate Sheet (hereafter referred to as “Palsun”, previously provided).
Regarding claims 3 and 4, Gooding in view of Delisle teaches the protective shield of claim 1.
Gooding in view of Delisle is silent with respect to the base layer comprising at least three individual polycarbonate layers with a first, second, and third ripple orientation.
Gooding in view of Delisle and Ogura are related in the field of multi-layer polycarbonate sheets forming protective shields. Ogura teaches a protective shield (Ogura col. 1, ln 6-10) formed by providing a first and second polycarbonate layers bound by adhesive (Ogura col. 2, ln 65 to col. 3, ln 9; col. 6, ln 8-13) able to withstand multiple impacts while remaining lightweight and transparent (Ogura, abs). Ogura further teaches an additional third layer of an acrylic resin (Ogura col. 2, ln 28-36). It would be obvious to one of ordinary skill in the art to modify the ‘base’ layer of Gooding in view of Delisle to be a multilayer laminate as taught by Ogura because this would increase the ‘base’ layer’s ability to withstand multiple impacts while maintaining transparency and low weight.
Gooding in view of Delisle and 
Gooding in view of Delisle and Ogura and Hydrosight are related in the field of polycarbonate and acrylic transparent sheets. Hydrosight teaches that polycarbonate is preferable to acrylic in applications such as riot shields and bullet proof glass (Popular Uses for Polycarbonate) and notes that acrylic is less impact resistant to polycarbonate (Key Characteristics, Acrylic compared to Polycarbonate) as well as that polycarbonate is more bendable and easier to work with than acrylic (Key Characteristics, Polycarbonate compared to Acrylic). It would therefore be obvious to one of ordinary skill in the art to modify the bullet resistant laminate of Gooding in view of Delisle and Ogura by substituting an additional polycarbonate layer in place of the acrylic layer because this would further improve the laminate’s bullet resistance, improve flexibility of the laminate, and improve general workability of the laminate. 
Gooding in view of Delisle and Ogura in further view of Hydrosight remains silent with respect to the presence of ripple and ripple orientation in the polycarbonate layers. 
Palsun teaches that extruded polycarbonate sheets intrinsically possess grain, also called ripple orientation, in the transverse direction relative to the extrusion direction (Palsun, whole document).
Gooding in view of Delisle and Ogura in further view of Hydrosight and Lexan are related in the field of polycarbonate sheets. Lexan teaches that ripple orientation plays an important role in the optical performance of the sheet (Lexan: page 8d). It would therefore be obvious to one of ordinary skill in the art to orient the ripples of the polycarbonate, such as all oriented in the same direction, which would be a first, second, and third orientation, so as to achieve the desired optical performance of the sheet (Lexan; 
Regarding claims 9-13, Gooding in view of Delisle and Ogura, Hydrosight, and Lexan teaches the claimed shield as above for claim 3. Ogura further teaches that the multilayer base layer with thicknesses of 0.1-3 mm (0.004-0.12 inches)(Ogura col. 8, ln 61-62), 3-30 mm (0.12-1.18 inches)(Ogura col. 5, line 66 to col. 6, line 5), and 0.1-3 mm (0.004-0.12 inches)(Ogura col. 11, ln 60-61), respectively. Together these three layers form the “base layer”. This provides for a base layer with a first outer layer, which may be the same or different thickness from the second outer layer, and an interior layer, which is thicker than both. Further, this would provide a thickness relationship of 3/3.2 (94%) up to 30/30.2 (99%) for the lower thickness boundary of the two outer layers and 3/9 (33%) up to 30/36 (83%) for the upper thickness boundary of the two outer layers. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness and thus thickness relationship taught by Ogura overlaps with the instantly claimed thickness relationship and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 19 and 20, Gooding in view of Delisle and Ogura teaches an acrylic layer to form the third ply, not a polycarbonate, and is silent with respect to the alignment and presence of ripple orientation of the plies of polycarbonate. 
Gooding in view of Delisle and Ogura and Hydrosight are related in the field of polycarbonate and acrylic transparent sheets. Hydrosight teaches that polycarbonate is preferable to acrylic in applications such as riot shields and bullet proof glass (Popular Uses for Polycarbonate) and notes that acrylic is less impact resistant to polycarbonate (Key Characteristics, Acrylic compared to Polycarbonate) as well as that polycarbonate is more Key Characteristics, Polycarbonate compared to Acrylic). It would therefore be obvious to one of ordinary skill in the art to modify the bullet resistant laminate of Gooding in view of Delisle and Ogura by substituting an additional polycarbonate layer in place of the acrylic layer because this would further improve the laminate’s bullet resistance, improve flexibility of the laminate, and improve general workability of the laminate. 
Gooding in view of Delisle and Ogura in further view of Hydrosight remains silent with respect to the presence of ripple and ripple orientation in the polycarbonate layers. 
Palsun teaches that extruded polycarbonate sheets intrinsically possess grain, also called ripple orientation, in the transverse direction relative to the extrusion direction (Palsun, whole document).
Gooding in view of Delisle and Ogura in further view of Hydrosight and Lexan are related in the field of polycarbonate sheets. Lexan teaches that ripple orientation plays an important role in the optical performance of the sheet (Lexan: page 8d). It would therefore be obvious to one of ordinary skill in the art to orient the ripples of the polycarbonate, such as all oriented in the same direction, which would be a first, second, and third orientation, so as to achieve the desired optical performance of the sheet (Lexan; page 8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Delisle as applied to claim 7, above, and further in view of Snedeker et al. (US 3,622,440)
Regarding claim 8
Gooding in view of Delisle is silent with respect to the adhesive being a silyl modified polymer adhesive.
Gooding in view of Delisle and Snedeker are related in the field of polycarbonate safety sheets  (Snedeker col. 10, ln 30-41). Snedeker teaches polycarbonate sheets (Snedeker fig 1-3; col. 1, line 72 to col. 2, line 11; col. 9, ln 8-15; col. 11, ln 13-36) which utilize an adhesive of an ethylene vinyl acetate (EVA) copolymer and silyl peroxide (Snedeker col. 2, line 21). The EVA copolymer is cured by reaction with the radicals from the peroxide group of the silyl peroxide (Snedeker col. 4, ln 21-31; col. 5, ln 33-37) and the silyl group acts as an organic compound source of silicon (Snedeker col. 5, ln 33-37) which functions as an adhesion promoter (Snedeker col. 7, ln 54-60). It would therefore be obvious to one of ordinary skill in the art to utilize the EVA/silyl peroxide copolymer as the adhesive between Gooding in view of Delisle because the EVA/silyl peroxide copolymer cures via free-radical reactions and the silyl functions as an adhesion promoter between layers.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Delisle, as applied to claim 14 above, and further in view of Fuqua et al. (US 7,520,207).
Regarding claim 16, Gooding in view of Delisle teaches a ballistic shield set into a frame, as above for claim 14.
Gooding in view of Delisle is silent with respect to the top component of the frame being releasably connected to the first and/or second side components.
Gooding in view of Delisle and Fuqua are related in the field of transparent ballistic shields. Fuqua teaches a modular frame that can be dissembled (Fuqua col. 5, ln 9-16; col. 7, ln 29-31) such that disassembled transport of panels is possible (Fuqua col. 7, ln 29-31). Fuqua further teaches that by utilizing a modular system, the shield can be attached to other shields, allowing for additional shield configurations to be possible (Fuqua col. 7, ln 16-28). It would therefore be obvious to one of ordinary skill in the art to modify the frame of Gooding in view of Delisle with the modular frame of Fuqua because this would enable disassembly for transport, as well as additional configurations by connecting multiple shield panels.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding (US 3,858,242) in view of Delisle et al. (US 5,496,598) in further view of Madden, Jr. (US 5,413,026).
Regarding claim 17, Gooding in view of Delisle teaches the protective shield of claim 1.
Gooding in view of Delisle is silent with respect to the protective shield being releasably mounted on a manned vehicle.
Gooding in view of Delisle and Madden, Jr. are related in the field of transparent bullet resistant panels. Madden, Jr. teaches a vehicle with removable bullet resistance transparent panels (Madden, abs). It would be obvious to one of ordinary skill in the art to removeably apply the transparent bullet resistant shield of Gooding in view of Delisle as taught by Madden, Jr. because this is a known use in the art.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Deslisle as applied to claim 1 above, and further in view of Jungkuist et al. (US 2011/0072961).
Regarding claim 26, 
Gooding in view of Deslile is silent with respect to the spacer element (Applicant’s “foam dam”) being made of a foam.
Gooding in view of Deslile and Jungkuist are related in the field of multiple-paned transparent armors with an air gap between panes. Jungkuist teaches an innermost seal of a foam (foam dam) (Jungkuist para 10, 30) comprising at least 20% desiccant (Jungkuist para 29-31; item 22) finally sealed, as in Deslile with a urethane adhesive bead/backfill (Jungkuist para 15). Jungkuist teaches that this configuration provides for a strong, durable seal which further keeps the air between the panes dry, while not requiring the space between panes to be filled with inert gas (Jungkuist para 2-4, 7, 44). It would be obvious to one of ordinary skill in the art to modify the dessicant-containing seal of Gooding in view of Deslile to be a desiccant-containing foam as taught by Jungkuist because this would provide a strong, durable seal which enables at least 20% desiccant allowing for the air space to be kept dry when filled with standard air rather than inert gas(es). 
Regarding claim 27, Gooding teaches a polycarbonate face shield (Gooding col. 2, ln 26-27) formed of two layers of polycarbonate spaced apart from each other to form an air gap (Gooding col. 2, ln 23-30). As one is in front of the other, and an air gap is formed, the outer one may be considered to be a “sacrificial” layer, and the inner one may be considered a “base” layer. Further, Gooding teaches an adhesive element in the form of a polycarbonate spacer coated with adhesive between the two layers of polycarbonate (Gooding col. 2 , ln 23-30).
However, per Applicant’s arguments and Declaration, this spacer with adhesive does not “consist of” an adhesive as it has the additional element of the polycarbonate spacer. Further, Gooding is silent with respect to the adhesive being the same thickness as the air gap and to a cross section of at least a portion of the shield being the base layer/adhesive/sacrificial 
Gooding and Delisle are related in the field of multi-pane transparent panels with an air gap between the panes and a spacer to form that air gap. Delisle teaches spacing two sheets of transparent plastic (Delisle col. 3, ln 36-40) with a plastic spacer filled with desiccant (Delisle col. 4, ln 65-67) to reduce condensation on the interior of one of the panes (Delisle col. 4, ln 14-16) that is shaped such that the spacer prevents the sealant from penetrating too deep within the spaced panes (see e.g. fig 2A); where the sealant may be a polyurethane (Delisle col. 5, ln 4-11, 33-40), where the sealant binds both the spacer and panes together (Delisle col. 4, ln 27-35), such that there is a section at the outer edge which is pane/adhesive/pane and yielding an air gap of a thickness with the urethane sealant (Delisle figs 2A,B items 50, 52, 60, 70, 72, and 84), noting that the sealant adhesive acts as a barrier layer to prevent moisture and gas permeation into the dead air space (Delisle col. 5, ln 4-11, 33-40). It would be obvious to one of ordinary skill in the art to modify the spacer of Gooding to be the spacer-with-seal combination of Delisle because this would provide the laminate of Gooding with the benefits of low vapor/gas permeation to the dead air space and reduce condensation on the internal sides of the panes. Further, this arrangement would yield the claimed base layer/adhesive (urethane sealant)/sacrificial layer at the outer edge of the panes where the air gap has the same defined thickness as the thickness of the adhesive seal (bead). 
Gooding in view of Deslile remains silent with respect to the spacer element (Applicant’s “foam dam”) being made of a foam.
Gooding in view of Deslile and Jungkuist are related in the field of multiple-paned transparent armors with an air gap between panes. Jungkuist teaches an innermost seal of a foam (Jungkuist para 10, 30) comprising at least 20% desiccant (Jungkuist para 29-31; item 22) finally sealed, as in Deslile with a urethane adhesive bead/backfill (Jungkuist para 15). Jungkuist teaches that this configuration provides for a strong, durable seal which further keeps the air between the panes dry, while not requiring the space between panes to be filled with inert gas (Jungkuist para 2-4, 7, 44). It would be obvious to one of ordinary skill in the art to modify the dessicant-containing seal of Gooding in view of Deslile to be a desiccant-containing foam as taught by Jungkuist because this would provide a strong, durable seal which enables at least 20% desiccant allowing for the air space to be kept dry when filled with standard air rather than inert gas(es). 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a sanded and sealed 'frit' region at the edge of the panes, and thus does not teach a method of forming a frit region by sanding a portion of the sacrificial and base polycarbonate layers. 

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 10/12/21 is insufficient to overcome the rejection of claims 1-4, and 7-23.
Applicant submits that the instant Application meets a heretofore Long Felt Need where mining equipment needed further safety measures beyond single ply polycarbonate windshields.
This is not persuasive, as the need for multi-layer armored windscreens had already been acknowledged and recognized in the cited prior art. Further, multi-layered armored windscreens with air gaps are present in the field of ballistics/bulletproofing, as shown in the cited prior art. That Applicant allegedly found a new field of application does not render the invention as claimed non-obvious over the prior art. See MPEP 716.04 (“the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved”.))
Applicant then argues commercial success of the product, citing companies and industries allegedly utilizing the claimed invention. Applicant provides slide presentations of the alleged success.
However, these slides do not provide for a clear nexus that the success of the invention was due to the invention as claimed in claim 1. There appear to be other factors which appear in the dependent claims which may also have contributed. See MPEP 716.03 (“The term "nexus" designates a factually and legally sufficient connection between the evidence of d and the claimed invention so that the evidence is of probative value in the determination of Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988).”) and 716.03(a) (“Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.).”
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781